Exhibit 10.1

Execution Copy

SIXTH AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS SIXTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 16th day of
July, 2013 (the “Agreement”), is entered into by and between HEALTH CARE REIT,
INC., a Delaware corporation, (the “Corporation”), and GEORGE L. CHAPMAN (the
“Executive”) and is effective January 31, 2014.

WHEREAS, the Corporation and the Executive entered into an Employment Agreement,
effective January 1, 1997, which Employment Agreement was amended and restated,
effective January 1, 2000, further amended and restated, effective January 1,
2004, further amended and restated, effective January 1, 2007, further amended
and restated, effective January 1, 2009, and extended to January 31, 2011,
further amended and restated, effective January 31, 2011, and extended to
January 31, 2014; and

WHEREAS, the Corporation wishes to assure itself of the services of the
Executive for the period provided in this Agreement, and the Executive is
willing to serve in the employ of the Corporation for such period upon the terms
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

1. EMPLOYMENT

The Corporation hereby agrees to employ the Executive as the Corporation’s
Chairman, Chief Executive Officer and President, upon the terms and conditions
herein contained, and the Executive hereby agrees to accept such employment and
to serve as the Corporation’s Chairman, Chief Executive Officer and President,
and to perform the duties and functions customarily performed by the Chairman,
Chief Executive Officer and President of a publicly traded corporation.

In such capacities, the Executive shall report only to the Corporation’s Board
of Directors, and shall have the powers and responsibilities set forth in the
Corporation’s By-Laws as well as such additional powers and responsibilities
consistent with his position as the Board of Directors may assign to him.

Throughout the Term (defined below) of this Agreement, the Executive shall
devote his best efforts and all of his business time and services to the
business and affairs of the Corporation.

2. TERM OF AGREEMENT

The term of employment under this Agreement shall expire on January 31, 2015.
Upon January 31, 2015 (and each anniversary thereafter), the term of employment
hereunder shall automatically be extended without further action by the parties
for an additional one-year renewal term (but no more than two (2) one-year
renewals and in no event beyond January 31, 2017), unless either party shall
give at least ninety (90) days’ advance written notice to the other of his or
its intention that this Agreement shall terminate upon the following January 31.
The length of employment under this Agreement, as it may be extended by the
renewal term, is referred to herein as the “Term.”



--------------------------------------------------------------------------------

The Corporation shall be entitled to terminate this Agreement immediately for
any reason, subject to the continuing obligations of the Corporation under this
Agreement.

3. BASE COMPENSATION AND BONUS

(a) The Executive shall receive base compensation during the Term of this
Agreement of not less than $875,500 in cash (“Base Compensation”). The Executive
shall receive no less than such Base Compensation per annum for subsequent years
during the Term. Such amounts shall be payable in substantially equal
semi-monthly installments. Subject to the terms of this Agreement, during the
Term, the Compensation Committee of the Board shall consult with the Executive
and review the Executive’s Base Compensation at annual intervals, and may adjust
the Executive’s annual Base Compensation from time to time.

(b) The Executive shall also be eligible to receive an annual bonus from the
Corporation each year during the Term of this Agreement, with the actual amount
of such bonus to be determined by the Compensation Committee of the
Corporation’s Board, using such performance measures as the Committee deems to
be appropriate. Such bonus, if any, shall be paid to the Executive no later than
sixty (60) days after the end of the year to which the bonus relates.

4. ADDITIONAL COMPENSATION AND BENEFITS

The Executive shall receive the following additional compensation and welfare
and fringe benefits during the term:

(a) Stock Options and Other Long-Term Incentives. The Executive has been granted
nonstatutory stock options, shares of restricted stock, deferred stock units and
performance shares pursuant to the terms of the Corporation’s 2005 Long-Term
Incentive Plan as amended from time to time and any subsequent plans (the
“LTIP”). During the Term of the Agreement, any additional stock options,
restricted stock or other awards under the Plan or as it may be amended,
replaced or augmented, shall be at the discretion of the Corporation’s
Compensation Committee (or the Corporation’s Board if required by any rule or
regulation).

(b) Health Insurance. During the Term of this Agreement, the Corporation shall
provide the Executive and his dependents with health insurance coverage no less
favorable than that from time to time made available to other key employees.

(c) Vacation. During the Term of this Agreement, the Executive shall be entitled
to up to six (6) weeks of vacation during each year of the Term of this
Agreement.

(d) Medical Examinations. During the Term of this Agreement, the Corporation
shall pay or reimburse the Executive for the cost of an annual physical
examination by a physician acceptable to the Executive.

 

2



--------------------------------------------------------------------------------

(e) Business Expenses. During the Term of this Agreement, the Corporation shall
reimburse the Executive for all reasonable expenses he incurs in promoting the
Corporation’s business, including expenses for travel and similar items, upon
presentation by the Executive from time to time of an itemized account of such
expenditures.

(f) In addition to any other compensation and welfare and fringe benefits that
may be made available to the Executive during the Term, the Executive shall be
eligible during the Term to participate in the Corporation’s supplemental
executive retirement plan. Also, the Executive shall be eligible during the Term
to participate in retirement plans of the Corporation as are applicable
generally to other officers, and welfare and fringe benefit plans, programs,
practices and policies of the Corporation as are generally applicable to other
key employees, unless such participation would duplicate benefits already
accorded to the Executive.

5. PAYMENTS UPON TERMINATION

(a) Involuntary Termination or Termination by Executive for Good Reason (as
defined below). If the Executive’s employment is involuntarily terminated by the
Corporation or terminated by the Executive for Good Reason during the Term of
this Agreement, the Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid vacation pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the termination occurs (if he had remained employed
for the entire year), based on the number of days in such year that had elapsed
as of the termination date;

(vi) all stock options, restricted stock or other awards with time-based vesting
granted to the Executive under any deferred compensation, incentive or other
benefit plan maintained by the Corporation shall become fully vested and earned
and payable and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other awards with performance-based vesting granted
to the Executive under any deferred compensation, incentive or other benefit
plan maintained by the Corporation shall become vested to the extent provided in
the applicable award agreement;

 

3



--------------------------------------------------------------------------------

(vii) continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of his termination for the period during
which the Executive would be entitled to continuation coverage under
Section 4980B of the Internal Revenue Code, as amended (the “Code”), if the
Executive elected such coverage and paid the applicable premiums, or until, if
earlier, the date the Executive obtains comparable coverage under benefit plans
maintained by a new employer; and

(viii) a lump sum severance payment equal to the present value of a series of
monthly severance payments for twenty-four (24) months (the “Severance Period”),
each in an amount equal to one-twelfth (1/12th) of the sum of (A) the
Executive’s Base Compensation, as in effect on the date of termination, and
(B) the average of annual bonuses paid to the Executive for the last three
(3) fiscal years preceding the termination date. Such present value shall be
calculated using a discount rate equal to the interest rate on 90-day Treasury
bills, as reported in the Wall Street Journal (or similar publication) on the
date of involuntary termination. If the Executive obtains a replacement position
with any new employer (including a position as an officer, employee, consultant,
or agent, or self-employment as a partner or sole proprietor), the Executive
shall be obligated to repay to the Corporation an amount equal to all amounts
the Executive receives as compensation for services performed during the
Severance Period; provided however, that the aggregate repayment obligation
shall not exceed the amount of the lump sum payment under this paragraph. The
Executive shall be under no duty to mitigate the amounts owed to him under this
paragraph by seeking such a replacement position.

All cash payments required to be paid pursuant to this Section (other than
severance and the pro-rated bonus provided pursuant to the preceding subsection
(v)) shall be made to the Executive within sixty (60) days following the date of
such termination and shall be in the form of a bank cashier’s check. However,
awards described in the preceding subsection (vi) shall be paid at the time
determined under applicable provisions of the awards. The lump sum severance
payment described in the preceding subsection (viii) shall also be paid within
sixty (60) days, except to the extent a delayed payment is required by Section 8
below. The pro-rated bonus shall be paid in accordance with the provisions of
Section 3(b) after the Compensation Committee has approved bonuses payable for
the year.

For purposes of this Agreement, “Good Reason” shall mean: (1) the assignment of
Executive to a position other than the Chairman, Chief Executive Officer and
President of the Corporation during the Term (not including, however, if
reassignment is because the roles of Chairman and Chief Executive Officer are
required to be separated by law or regulation); (2) the assignment of duties
materially inconsistent with such position if such change in assignment
constitutes (x) a material diminution in the Executive’s total compensation
opportunity, authority, duties or responsibilities; (y) a change in the
reporting structure such that the Executive is directed to report to anyone
other than the Corporation’s Board of Directors; or (z) a material breach by the
Corporation of this Agreement; provided, however, with respect to clauses (1) or
(2) above, the Executive must have notified the Corporation within the first
ninety (90) days following the occurrence of any of the foregoing events and the
Corporation must have failed to cure such change in assignment or reporting
duties within ninety (90) days following its

 

4



--------------------------------------------------------------------------------

receipt of such notice from the Executive; and provided further, the Executive
must have resigned under this paragraph within one (1) year following the
occurrence of the event. Notwithstanding the foregoing, a loss of the title of
President or any transfer of responsibilities in connection with succession
planning and leadership transition shall in no event constitute Good Reason for
purposes of this Agreement.

(b) Disability. The Corporation shall be entitled to terminate the Executive’s
employment if the Board determines that the Executive has been unable to attend
to his duties for at least ninety (90) days because of a medically diagnosable
physical or mental condition, and has received a written opinion from a
physician acceptable to the Board that such condition prevents the Executive
from resuming full performance of his duties and is likely to continue for an
indefinite period. Upon such termination, the Executive shall be entitled to the
following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid vacation pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the termination occurs (if he had remained employed
for the entire year), based on the number of days in such year that had elapsed
as of the termination date;

(vi) all stock options, restricted stock or other awards with time-based vesting
granted to the Executive under any deferred compensation, incentive or other
benefit plan maintained by the Corporation shall become fully vested and earned
and payable and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other awards with performance-based vesting granted
to the Executive under any deferred compensation, incentive or other benefit
plan maintained by the Corporation shall become vested to the extent provided in
the applicable award agreement; and

(vii) continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of his termination for the period during
which the Executive would be entitled to continuation coverage under
Section 4980B of the Code, if the Executive elected such coverage and paid the
applicable premiums.

 

5



--------------------------------------------------------------------------------

All cash payments (other than pro-rated bonus) required to be paid pursuant to
this Section shall be made to the Executive within sixty (60) days following the
date of such termination and shall be in the form of a bank cashier’s check.
However, awards described in the preceding subsection (vi) shall be paid at the
time determined under applicable provisions of the awards. The pro-rated bonus
shall be paid in accordance with the provisions of Section 3(b) after the
Compensation Committee has approved bonuses payable for the year.

(c) Termination for Cause. If the Executive’s employment is terminated by the
Corporation for Cause, the Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid vacation pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date; and

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan.

All cash payments required to be paid pursuant to this Section shall be made to
the Executive within sixty (60) days following the date of such termination and
shall be in the form of a bank cashier’s check.

For purposes of this Agreement, “Cause” shall mean: (1) action by the Executive
involving willful disloyalty to the Corporation, such as embezzlement, fraud,
misappropriation of corporate assets or a breach of the covenants set forth in
Section 10 herein; (2) the Executive being convicted of a felony; (3) the
Executive being convicted of any crime or offense that is not a felony but was
(x) committed in connection with the performance of his duties hereunder or
(y) involved moral turpitude; or (4) the intentional and willful failure by the
Executive to substantially perform his duties hereunder as directed by the Board
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental disability) after a demand for substantial performance is
made by the Board of Directors. A termination of employment shall not be deemed
for Cause unless and until (x) there shall have been delivered to the Executive
a notice describing in reasonable detail the particulars giving rise to a
termination for Cause, and (y) in the case of termination pursuant to clauses
(1) or (4) above, if no cure has occurred by the forty-fifth (45th) day after
notice was given.

(d) Voluntary Termination or Resignation by the Executive. If the Executive
voluntarily terminates (but not by reason of expiration of the Term) or resigns
his employment, the Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid vacation pay through the date of termination;

 

6



--------------------------------------------------------------------------------

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date; and

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan.

All cash payments required to be paid pursuant to this Section shall be made to
the Executive within sixty (60) days following the date of such termination and
shall be in the form of a bank cashier’s check.

(e) Termination upon Expiration of the Term. If the Executive’s employment
terminates as a result of the expiration of the Term of this Agreement, the
Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination;

(ii) any accrued but unpaid vacation pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date; and

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan.

All cash payments required to be paid pursuant to this Section shall be made to
the Executive within sixty (60) days following the date of such termination and
shall be in the form of a bank cashier’s check.

6. CHANGE IN CORPORATE CONTROL

(a) If at any time during the period of twelve (12) consecutive months following
the occurrence of a Change in Corporate Control (as defined below), and during
the Term of this Agreement, the Executive is involuntarily terminated (other
than for Cause), or resigns his employment for Good Reason, the Executive shall
be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid vacation pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

 

7



--------------------------------------------------------------------------------

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) the pro-rated portion of the target annual bonus that the Executive would
have earned for the year in which the termination occurs (if he had remained
employed for the entire year), based on the number of days in such year that had
elapsed as of the termination date;

(vi) all stock options, restricted stock or other awards with time-based vesting
granted to the Executive under any deferred compensation, incentive or other
benefit plan maintained by the Corporation shall become fully vested and earned
and payable and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other awards with performance-based vesting granted
to the Executive under any deferred compensation, incentive or other benefit
plan maintained by the Corporation shall become vested to the extent provided in
the applicable award agreements;

(vii) continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of his termination for the period during
which the Executive would be entitled to continuation coverage under
Section 4980B of the Code, if the Executive elected such coverage and paid the
applicable premiums, or until, if earlier, the date the Executive obtains
comparable coverage under benefit plans maintained by a new employer; and

(viii) a lump sum severance payment equal to the present value of a series of
monthly severance payments for thirty-six (36) months, each in an amount equal
to one-twelfth (1/12th) of the sum of (A) the Executive’s Base Compensation, as
in effect at the time of the Change in Corporate Control, and (B) the average of
annual bonuses paid to the Executive for the last three (3) fiscal years of the
Corporation ending prior to the Change in Corporate Control. Such present value
shall be calculated using a discount rate equal to the interest rate on 90-day
Treasury bills, as reported in the Wall Street Journal (or similar publication)
on the date of the Change in Corporate Control.

All cash payments required to be paid pursuant to this Section (other than
severance) shall be made to the Executive within sixty (60) days following the
date of such termination and shall be in the form of a bank cashier’s check.
However, awards described in the preceding subsection (vi) shall be paid at the
time determined under applicable provisions of the awards. The lump sum
severance payment described in the preceding subsection (viii) shall also be
paid within sixty (60) days, except to the extent a delayed payment is required
by Section 8 below.

 

8



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, a “Change in Corporate Control” shall mean:

(i) the acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding common stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as
amended), except for acquisitions of the Corporation’s outstanding common stock
by (A) the Corporation or an affiliate or subsidiary of the Corporation, (B) an
employee benefit plan (or any trust forming a part thereof) of the Corporation,
or (C) an underwriter temporarily holding securities of the Corporation pursuant
to an offering of such securities;

(ii) Stockholder approval of a plan for the liquidation or sale of substantially
all of the assets of the Corporation;

(iii) The consummation of any merger or consolidation involving the Corporation,
unless (A) the stockholders of the Corporation, immediately before such merger
or consolidation, own, directly or indirectly, immediately following such merger
or consolidation, more than fifty percent (50%) of the then outstanding shares
of common stock (or the equivalent in voting power of any class or classes of
securities of the corporation entitled to vote in elections of directors) of the
corporation resulting from such merger or consolidation (the “Surviving
Company”) in substantially the same proportion as their ownership of the
Corporation’s outstanding common stock (or the equivalent in voting power of any
class or classes of securities of the Corporation entitled to vote in elections
of directors) immediately before such merger or consolidation, and (B) the
persons who were Continuing Directors (as defined below) immediately prior to
the execution of the agreement providing for such merger or consolidation
constitute more than fifty percent (50%) of the members of the Board of
Directors of the Surviving Company; or

(iv) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board of Directors (the “Continuing
Directors”) cease for any reason to constitute at least a majority of the Board.
For this purpose, any person who is nominated for election as a member of the
Board after January 29, 2013 shall also be considered a “Continuing Director”
if, and only if, his or her nomination for election to the Board of Directors is
approved or recommended by a majority of the members of the Board (or of the
relevant Nominating Committee) and at least five (5) members of the Board are
themselves Continuing Directors at the time of such nomination; provided,
however, that a director elected to the Board as part of a threatened or actual
proxy contest, including by reason of an agreement intended to avoid or settle
any threatened or actual proxy contest, shall not be considered a “Continuing
Director” even if his or her nomination for election to the Board is approved or
recommended by a majority of the members of the Board (or of the relevant
Nominating Committee).

(c) Notwithstanding anything else in this Agreement, if any payment, accelerated
vesting or other benefit provided by the Corporation to the Executive in
connection with a Change in Corporate Control, whether paid or payable pursuant
to the terms of this Agreement or otherwise (a “Parachute Payment”) is
determined to be a parachute payment subject to the excise tax imposed by
Section 4999 of the Code or any other tax having the same effect (such excise
tax or other tax, together with any interest and penalties incurred by the

 

9



--------------------------------------------------------------------------------

Executive with respect to such taxes, are collectively referred to herein as the
“Excise Tax”), and if reducing the amount of the payments would result in
greater benefits to the Executive (after taking into consideration the payment
by the Executive of all income and excise taxes that would be owing as a result
of the Parachute Payment), the payments will be reduced by the amount necessary
to maximize the benefits received by the Executive, determined on an after-tax
basis.

(d) If any dispute arises between the Corporation (or any successor) and the
Executive regarding Executive’s right to payments under this Section the
Executive shall be entitled to recover his attorneys fees and costs incurred in
connection with such dispute. The following additional terms and conditions
shall apply to the reimbursement of any attorneys fees and costs: (i) the
attorneys fees and costs must be incurred by the Executive within five years
following the date of the Executive’s termination or resignation; (ii) the
attorneys fees and costs shall be paid by the Corporation by the end of the
taxable year following the year in which the attorneys fees and costs were
incurred; (iii) the amount of any attorneys fees and costs paid by the
Corporation in one taxable year shall not affect the amount of any attorneys
fees and costs to be paid by the Corporation in any other taxable year; and
(iv) the Executive’s right to receive attorneys fees and costs may not be
liquidated or exchanged for any other benefit.

7. DEATH

If the Executive dies during the Term of this Agreement, the Corporation shall
pay to the Executive’s estate the following:

(i) Base Compensation accrued through the date of death, based on the number of
days in such year that had elapsed as of the date of death;

(ii) any accrued but unpaid vacation pay through the date of death;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the date of death;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the death occurs (if he had remained employed for
the entire year), based on the number of days in such year that had elapsed as
of the date of death; and

(vi) all stock options, restricted stock or other awards with time-based vesting
granted to the Executive under any deferred compensation, incentive or other
benefit plan maintained by the Corporation shall become fully vested and earned
and payable and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other awards with performance-based vesting granted
to the Executive under any deferred compensation, incentive or other benefit
plan maintained by the Corporation shall become vested to the extent provided in
the applicable award agreement.

 

10



--------------------------------------------------------------------------------

All cash payments (other than pro-rated bonus) required to be paid pursuant to
this Section shall be made to the estate within sixty (60) days following the
date of death and shall be in the form of a bank cashier’s check. However,
awards described in the preceding subsection (vi) shall be paid at the time
determined under applicable provisions of the awards. The pro-rated bonus shall
be paid in accordance with the provisions of Section 3(b) after the Compensation
Committee has approved bonuses payable for the year.

In addition to the foregoing payments, the Corporation shall provide to
Executive’s dependents continued coverage at the Corporation’s expense under any
health insurance programs maintained by the Corporation in which the Executive’s
dependents participated at the time of Executive’s death for the period during
which such dependents would be entitled to continuation coverage under
Section 4980B of the Code, if the Executive’s dependents elected such coverage
and paid the applicable premiums.

8. WITHHOLDING AND SECTION 409A COMPLIANCE

The Corporation shall, to the extent permitted by law, have the right to
withhold and deduct from any payment hereunder any federal, state or local taxes
of any kind required by law to be withheld with respect to any such payment.

This Agreement is intended to comply with the requirements of Section 409A of
the Code, and shall be interpreted and construed consistently with such intent.
The payments to the Executive pursuant to this Agreement are also intended to be
exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
Regulation Section 1.409A-1(b)(4). In the event the terms of this Agreement
would subject the Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Corporation and the Executive shall cooperate diligently
to amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible. To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination,” “termination of employment,” or similar
phrases, such term shall be deemed to refer to the Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h) (without regard
to any permissible alternative definition thereunder) with the Corporation and
all entities treated as a single employer with the Corporation under Sections
414(b) and (c) of the Code but substituting a 50% ownership level for the 80%
ownership level set forth therein). Notwithstanding any other provision in this
Agreement, if the Executive is a “Specified Employee” (as defined Treasury
Regulation Section 1.409A-1(i) on December 31st of the prior calendar year), as
of the date of the Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Executive’s separation from service and (iii) under the terms
of this Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment shall be delayed and paid to
the Executive, together with interest at an annual rate equal to the interest
rate specified by KeyBank for a six-month certificate of deposit, on the first
day of the first calendar month beginning at least six months following the date
of termination, or, if earlier, within ninety (90) days following the
Executive’s death to the Executive’s surviving spouse (or such other beneficiary
as the Executive may designate in writing). Any reimbursement or advancement

 

11



--------------------------------------------------------------------------------

payable to the Executive pursuant to this Agreement shall be conditioned on the
submission by the Executive of all expense reports reasonably required by the
Corporation under any applicable expense reimbursement policy, and shall be paid
to the Executive within thirty (30) days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which the Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

9. PROTECTION OF CONFIDENTIAL INFORMATION

The Executive agrees that he will keep all confidential and proprietary
information of the Corporation or relating to its business confidential, and
that he will not (except with the Corporation’s prior written consent), while in
the employ of the Corporation or thereafter, disclose any such confidential
information to any person, firm, corporation, association or other entity, other
than in furtherance of his duties hereunder, and then only to those with a “need
to know.” The Executive shall not make use of any such confidential information
for his own purposes or for the benefit of any person, firm, corporation,
association or other entity (except the Corporation) under any circumstances
during or after the Term. The foregoing shall not apply to any information that
is already in the public domain or is generally disclosed by the Corporation.

The Executive recognizes that because his work for the Corporation may bring him
into contact with confidential and proprietary information of the Corporation,
the restrictions of this Section 9 are required for the reasonable protection of
the Corporation and its investments and for the Corporation’s reliance on and
confidence in the Executive.

10. COVENANT NOT TO COMPETE

The Executive hereby agrees that he will not, either during the employment Term
or during the period of one (1) year from the time his employment under this
Agreement is terminated for any reason (other than termination upon expiration
of the Term ), engage in any business activities on behalf of any enterprise
which competes with the Corporation in the business of (i) ownership or
operation of Health Care Facilities (defined below); ( ii) investment in or
lending to health care related enterprises (including, without limitation,
owners or developers of Health Care Facilities); (iii) management of Health Care
Facilities; or (iv) provision of any planning or development services for Health
Care Facilities. “Health Care Facilities” means any senior housing facilities or
facilities used or intended primarily for the delivery of health care services,
including, without limitation, any active adult communities, independent living
facilities, assisted living facilities, skilled nursing facilities, inpatient
rehabilitation facilities, ambulatory surgery centers, medical office buildings,
hospitals of any kind, or any similar types of facilities or projects. The
Executive will be deemed to be engaged in such competitive business activities
if he participates in such a business enterprise as an employee, officer,
director, consultant, agent, partner, proprietor, or other participant; provided
that the ownership of no more than two percent (2%) of the stock of a publicly
traded corporation engaged in a competitive business shall not be deemed to be
engaging in competitive business activities.

 

12



--------------------------------------------------------------------------------

The Executive agrees that he shall not, for a period of one year from the time
his employment under this Agreement ceases (for whatever reason), or, if later,
during any period in which he is receiving any severance or change in control
payments, solicit any employee or full-time consultant of the Corporation for
the purposes of hiring or retaining such employee or consultant.

11. INJUNCTIVE RELIEF

The Executive acknowledges and agrees that it would be difficult to fully
compensate the Corporation for damages resulting from the breach or threatened
breach of the covenants set forth in Sections 9 and 10 of this Agreement and
accordingly agrees that the Corporation shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, to enforce such provisions in any action
or proceeding instituted in the United States District Court for the Northern
District of Ohio or in any court in the State of Ohio having subject matter
jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

12. NOTICES

All notices or communications hereunder shall be in writing and sent by
overnight courier, certified mail, or registered mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as
such party may designate in writing from time to time):

If to the Corporation:

Health Care REIT, Inc.

4500 Dorr Street

Toledo, OH 43615

  Attention: Jeffrey H. Miller, Executive Vice President-

Operations and General Counsel

If to the Executive, at the address on file with the Corporation’s Human
Resources department.

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.

 

13



--------------------------------------------------------------------------------

13. SEPARABILITY

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

14. ASSIGNMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.

15. ENTIRE AGREEMENT

This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Corporation and the Executive. The Agreement may be amended at any time by
mutual written agreement of the parties hereto.

16. GOVERNING LAW

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Ohio.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

 

Attest:

   HEALTH CARE REIT, INC.

/s/ Erin C. Ibele

   By:   

/s/ Jeffrey H. Miller

Erin C. Ibele, Senior Vice President-Administration and Corporate Secretary   
   Jeffrey H. Miller, Executive Vice President-Operations and General Counsel
Witness:    EXECUTIVE:

/s/ Erin C. Ibele

  

/s/ George L. Chapman

   George L. Chapman

 

14